Case: 11-60843     Document: 00512018329         Page: 1     Date Filed: 10/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 12, 2012
                                     No. 11-60843
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

HERON CABELLO-HINOJOS; HEIDY CABELLO-HINOJOS; EDUARDO
ORNELAS-BORREGO,

                                                  Petitioners

v.

ERIC H. HOLDER, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A029 940 489
                                BIA No. A097 903 747
                                BIA No. A098 652 722


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Heron Cabello-Hinojos, Heidy Cabello-Hinojos, and Eduardo Ornelas-
Borrego (petitioners) have filed a petition for review of the Board of Immigration
Appeals’s (BIA) order denying their motion to reconsider the BIA’s denial of their
motion for recission of decision and reissuance of the decision to allow them to
file a timely petition for review to this court. The petitioners argue that they did

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60843    Document: 00512018329      Page: 2    Date Filed: 10/12/2012

                                  No. 11-60843

not understand that they had to file a petition within 30 days of the BIA’s order
dismissing their appeal. They assert that they were denied a fair removal
hearing before the immigration judge and, thus, were denied their right to due
process; they therefore contend that the BIA abused its discretion in denying
their request for reconsideration of their request to rescind its prior ruling and
reenter its decision to allow them to file a timely petition for review.
      This court reviews the denial of a motion to reconsider under a “highly
deferential abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303-
04 (5th Cir. 2005). The motion must identify some error of fact or law in the
prior BIA decision. 8 C.F.R. § 1003.2(b)(1), (b)(2). The petitioners have not
shown any error of law or fact on the BIA’s part in denying their motion for
reconsideration. They have not denied receiving notice of the dismissal of their
appeal and have not asserted a claim of ineffective assistance of counsel. The
petitioners have not shown that the BIA’s decision not to provide them with
another opportunity to file a timely petition for review is arbitrary or capricious.
Thus, they have not demonstrated an abuse of discretion on the part of the BIA.
See Zhao, 404 F.3d at 303-04. The petition for review is DENIED.




                                         2